

ASSIGNMENT AND ASSUMPTION OF
AGREEMENT OF SALE AND PURCHASE






THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF SALE AND PURCHASE (this
“Assignment”) is made and entered into as of June 27, 2018, by and between RREEF
America L.L.C., a Delaware limited liability company (the “Original Purchaser”),
as assignor, and RPT Palmetto Lakes, LLC (the “Palmetto Assuming Purchaser”);
RPT Hialeah I, LLC (the “Hialeah I Assuming Purchaser”); and RPT Hialeah II, LLC
(the “Hialeah II Assuming Purchaser”), each a Delaware limited liability company
(collectively referred to herein as the “Assuming Purchasers”), as assignee.


BACKGROUND


WHEREAS, The Realty Associates Fund VIII, L.P. (the “Seller”), and Original
Purchaser entered into that Agreement of Purchase and Sale dated as June 1, 2018
(as amended, the “Purchase Agreement”), regarding the purchase and sale of
certain real property, commonly known by the names set forth on Exhibit A
attached hereto (being referred to herein individually as the “Property” and,
collectively, as the “Properties”), more particularly described in the Purchase
Agreement; and
WHEREAS, Original Purchaser desires to assign its interest in the Purchase
Agreement to Assuming Purchasers, and Assuming Purchasers desire to assume such
interest, all as hereinafter provided.


AGREEMENT


NOW, THEREFORE, for and in consideration of the foregoing recitals and the
mutual covenants and agreements contained in this Assignment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Original Purchaser and Assuming Purchasers hereby agree as
follows:


1.    Transfer and Assignment. In accordance with Section 16.8 of the Purchase
Agreement, Original Purchaser hereby sells, transfers, assigns, delivers and
conveys to each Assuming Purchaser, its successors and assigns, all right, title
and interest of Original Purchaser in, to and under the Purchase Agreement with
respect to the Property being conveyed to each such Assuming Purchaser as
indicated on Exhibit A attached hereto.


2.    Assumption of Obligations. Each Assuming Purchaser hereby accepts said
assignment and assumes and agrees to perform, and to be bound by, all of the
terms, covenants, conditions, and obligations imposed upon or assumed by
Original Purchaser under the terms of the Agreement with respect to the
applicable Property from and after the date hereof.


3.    Deposit. Original Purchaser and Assuming Purchasers acknowledge and agree
that Original Purchaser has deposited Purchaser’s Letter of Credit with Escrow
Agent pursuant to the terms of the Purchase Agreement. On or before three (3)
business days after the Effective Date hereof, Assuming Purchasers shall each
deposit in cash (the “Cash Deposits”) with Escrow Agent the amounts shown on
Exhibit A attached hereto, and upon such deposit, Purchaser’s Letter of Credit
shall be released to Original Purchaser. The Cash Deposits shall be held in
escrow pursuant to the terms of the Purchase Agreement.









--------------------------------------------------------------------------------




4.    Governing Law. This instrument shall be governed by and construed in
accordance with the internal laws of the State of Florida without reference to
the conflicts of laws or choice of laws provisions thereof, and may be executed
in several counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same instrument.


5.    Binding Effect. This instrument shall be binding upon and shall insure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.


6.    Ratification. Except as specifically set forth herein, all other terms and
conditions of the Purchase Agreement shall remain unmodified and in full force
and effect, the same being confirmed, ratified, reaffirmed and republished
hereby.




[SIGNATURE PAGE(S) FOLLOW]


2





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Original Purchaser and Assuming Purchasers have hereunto set
their hands and affixed their seals hereto on the day and year first above
written.


WITNESSES:


/s/ Nick Bloss




/s/ Ingrid Baerwald






ORIGINAL PURCHASER:


RREEF AMERICA L.L.C.,
a Delaware limited liability company




By: /s/ David Hamm                              
Name: David Hamm                             
Title: Authorized Signatory                   


WITNESSES:


/s/ Nick Bloss




/s/ Ingrid Baerwald




PALMETTO ASSUMING PURCHASER:


RPT PALMETTO LAKES, LLC,
a Delaware limited liability company




By: /s/ David Hamm                              
Name: David Hamm                             
Title: Authorized Signatory                   


WITNESSES:


/s/ Nick Bloss




/s/ Ingrid Baerwald




HIALEAH I ASSUMING PURCHASER:


RPT HIALEAH I, LLC
a Delaware limited liability company




By: /s/ David Hamm                              
Name: David Hamm                             
Title: Authorized Signatory                   


WITNESSES:


/s/ Nick Bloss




/s/ Ingrid Baerwald




HIALEAH II ASSUMING PURCHASER:


RPT HIALEAH II, LLC
a Delaware limited liability company




By: /s/ David Hamm                              
Name: David Hamm                             
Title: Authorized Signatory                   





3





--------------------------------------------------------------------------------









EXHIBIT A
PROPERTY
 
Name


Address
Assuming Purchaser
Cash Deposit Amount
1.
Palmetto Lakes Distribution


5255 NW 159th Street, Miami Lakes, FL 33014


RPT Palmetto Lakes, LLC
$300,000
2.    
Hialeah Industrial I
3510 NW 60th Street, Miami, FL 33142


RPT Hialeah I, LLC
$100,000
3.    
Hialeah Industrial II
5959 NW 35th Avenue, Miami, FL 33142


RPT Hialeah II, LLC
$100,000










